DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 8/20/2021. Claims 1-4 & 16 are pending in this application. Claims 5-15 are canceled. Claim 16 is new. 
Allowable Subject Matter
2.	Claims 1-4 & 16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
an electrode connected to the conductive member via the first barrier layer and having an interface contacting to the first barrier layer, a resistivity of the first barrier layer being higher than a resistivity of the conductive member, a portion of the electrode protruding from a second surface of the insulating layer, the interface being disposed between the first surface and the second surface, wherein the conductive member includes: a first via connected to the chip; a second via connected to the electrode; and an interconnect connected between the first via and the second via, the second via and the interconnect are formed as one body, the first barrier layer is disposed at least on a lower surface of the second via, on a side surface of the second via, and on a lower surface of the interconnect, and the second via is connected to the electrode via the first barrier layer (emphasis added), as in the context of claim 1.

        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/24/21